     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 1 of 50



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

_________________________________
                                    )
CRISTINA NEWMAN                     )
                                    )
               Plaintiff,           )
                                    )
v.                                  )       CIVIL ACTION
                                    )       NO. 19-11420-WGY
                                    )
ANDREW SAUL,                        )
Commissioner of the Social          )
Security Administration,            )
                                 )
               Defendant.        )
_________________________________)


Young, D.J.                                             July 17, 2020

                       MEMORANDUM & ORDER

I.   Introduction

     Cristina Newman (“Newman”) moves to reverse or remand the

decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying her Supplemental

Security Income benefits under Title XVI of the Social Security

Act(“SSI” or “SSI benefits”).     The Commissioner cross-moves to

affirm the decision.

     Newman is correct that the hearing officer’s analysis of

her fibromyalgia symptoms was not well-supported under the law.

Specifically, his decision to give partial weight to her

treating physicians warrants remand for a proper evaluation.

The hearing officer ruled appropriately on all other issues.
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 2 of 50



This Court therefore ALLOWS Newman’s motion on that basis and

DENIES the Commissioner’s cross-motion for affirmance.

    A.      Procedural History

    On June 27, 2019, Newman filed a complaint in this Court

challenging the Commissioner’s denial of her SSI application.

See Compl., ECF No. 1.     Newman’s protected filing date for her

SSI application and the alleged date of onset of her disability

is June 20, 2016.     Id. ¶¶ 1, 6.       Newman’s initial application

was denied on December 14, 2016, and denied after

reconsideration on February 28, 2017.          Id. ¶¶ 7-8.   Newman

requested a hearing, which was conducted on February 13, 2018.

Id. ¶¶ 9-10.    The hearing officer issued an unfavorable decision

on August 29, 2018.     Id. ¶ 10.    Newman filed a timely appeal

with the Appeals Council, which dismissed her request and

adopted the hearing officer’s decision on April 30, 2019,

rendering the Commissioner’s opinion final.          Id. ¶ 11;

Administrative Record (“R.”) 1.

    On November 11, 2019, Newman filed a Motion to Reverse or

Remand.     Pl.’s Mot. Reverse Remand Decision Comm’r (“Pl.’s

Mot.”) 2, ECF No. 14; Mem. Law Supp. Mot. Pl.’s Reverse Remand

Decision Comm’r (“Pl.’s Mem.”), ECF No. 15.          On December 23,

2019, the Commissioner filed a cross Motion to affirm the

decision.    Def.’s Mot. Affirm Decision Comm’r (“Def.’s Mot.”) 2,

ECF No. 16; Mem. Supp. Def.’s Mot. Order Affirm Decision Comm’r

                                     2
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 3 of 50



(“Def.’s Mem.”) 21, ECF No. 17.        Newman filed a reply memorandum

opposing the Commissioner’s motion to affirm the Commissioner’s

decision on January 6, 2020.     Reply Mem. Opp’n Def.’s Mot.

Affirm Comm’r Decision (“Pl.’s Reply”) 6, ECF No. 18.

    The parties came before this Court on May 19, 2020 for a

hearing by video conference, at the conclusion of which this

Court took the matter under advisement.        See Elec. Clerk’s

Notes, ECF No. 26.

    B.      Facts Alleged

           1.   Newman’s Work and Medical History

    Newman was 50 years-old on June 20, 2016, the alleged date

of onset of her disability, and 53 years-old on the date of her

hearing.    Compl. ¶ 1; R. 46.   Newman was born in the Dominican

Republic, earned a Bachelor’s Degree there, and worked at a bank

before immigrating to the United States in 2009.        R. 47-55.

Once in the United States, Newman worked as a teacher’s

assistant from November 2010 through May 2011.        R. 54-56.

Newman’s tenure in that position was cut short due to a

workplace injury; she fell, fracturing her coccyx and

exacerbating underlying degenerative disc disease, and soon

after worsening the injury when the child she was caring for

fell on her.    R. 377, 383-384.   Since then, Newman has worked

irregularly for short periods including part-time as a

receptionist from November 2014 through August 2015, and as a

                                   3
        Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 4 of 50



server at Dunkin’ Donuts for one month in 2016.            Id. at 321,

323.    She left her position at Dunkin’ Donuts due to its

physical demands.       Id. at 738, 746.

       Newman has the following diagnoses of physical impairments:

degenerative changes to the lumbar spine (as of August 2011), R.

1236, and fibromyalgia (as of January 4, 2017).            R. 907.   Newman

also is diagnosed with various psychiatric impairments including

depression, anxiety disorder and Somatic Symptom Disorder.               R.

907, 926, 1129.        Newman regularly complains of pain in her back,

radiating to her lower body.        See e.g., R. 21-23.      Newman has

reported to her providers that physical and psychiatric

complaints interact with each other: her pain worsens her mental

health impairments and vice versa.            R. 860.

                  a.     History of Physical Impairments

       On June 9, 2016, just prior to the alleged onset date of

June 20, 2016, Newman saw Dr. Kamdar at Massachusetts General

Hospital (“MGH”) for low back and bilateral lower extremity

pain.    R.   554.     She also complained of knee pain, and pain that

radiated down both legs.       R. 555.       Dr. Kamdar noted that “mood

and stress appear to be significant contributing factors.”               R.

556.    She returned to MGH due to her pain on August 24, 2016

with the same symptoms.       R. 728.       The doctor reported that she

“crys [sic] (weeps) bemoaning her pain as stealing her life.”



                                        4
        Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 5 of 50



R. 729.    She returned due to the same pain on September 22,

2016.    R. 774.

     On January 3, 2017, Newman visited the Emergency Room at

MGH for pain.      R. 918.   The treatment team performed an X-ray of

her right leg and made no significant findings.              R. 940.   Newman

later went to the North Shore Medical Center Emergency Room for

pain in her back on February 1, 2017.            R. 1012.    The following

day, Newman attended an appointment at the MGH Pain Clinic where

she received a fibromyalgia diagnosis.            R. 907.

     On February 10, 2017, Newman had an MRI of her Lumbar spine

which was significant for findings of “focal disc protrusion at

L4-L5 which encroaches upon lateral recesses bilaterally and

appears to contact the RIGHT more so than the LEFT L5 nerve

root.”    R. 1156.    Six days later, Newman attended an appointment

at the Spaulding Pain Center during which she noted that her

pain worsened with sitting or walking more than 20 minutes at a

time and that lifting worsened her pain.            R. 1133.

     At her April 18, 2017 appointment at Spaulding for

occupational therapy, Newman reported significant difficulties

with activities of daily living.            R. 1145.   She avoided drying

her hair and had trouble bathing and dressing.              Id.   Newman also

noted that she needed support to stand up from the toilet and

had difficulty with stairs.       Id.       She also reported that pain

interrupted her sleep.       R. 1146.

                                        5
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 6 of 50



    On September 12, 2017, Newman attended an appointment with

Dr. Wilfong, her primary care doctor, where he noted that she

was diagnosed with a Somatic Symptom Disorder.        Id. at 1129.    In

a letter dated September 25, 2017, Dr. Wilfong reported:

    [a]lthough in the long run I feel it is in Ms.
    Newman’s best interest to return to work as tolerated,
    after observing her interactions with social services
    and other medical providers, as well as her attempts
    to arrange employment in the recent past it is my
    opinion that she is currently unable to fulfill the
    duties and responsibilities than even part time
    employment would entail.

R. 1124.   He explained that her pain conditions “limit exertion

or sustained period of standing.       Id. at 1124.   The following

day, Dr. Wilfong completed a form assessing Newman’s physical

capabilities.    R. 1125.   He reported that she could sit up to

two hours a day, stand up to two hours a day and walk up to two

hours a day.    Id.   He reported that she can lift up to twenty

pounds frequently and carry up to twenty pounds occasionally.

R. 1125-1126.    He also noted that “participation in the above

may worsen underlying pain disability.”       R. 1126

    On October 23, 2017, Newman attended a pain appointment at

MGH and inquired about spinal surgery.       R. 1153, 1156.    The

doctor indicated “her pain is so diffuse that surgery is

unlikely to help her with global pain significantly and I would

also worry that her fibromyalgia would put her at risk for post-

laminectomy pain syndrome.”    R. 1156.


                                   6
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 7 of 50



    On November 8, 2017, Newman underwent an EMG study which

was normal.   R. 1203, 1205.       On February 7, 2018, Bay State

Physical therapy evaluated Newman and noted difficulties with

activities of daily living.        R. 1197.

               b.     History of Psychiatric Impairments

    Newman attended regular appointments with Dr. Kulich, a

psychologist at the MGH Pain Clinic, who treated her from 2013,

R. 1184, through November 2017.           See, e.g., R. 558, 746, 767,

809, 1160, 1184.    In her June and July 2016 appointments, Dr.

Kulich noted that Newman complained of pain and that she did not

have clear major depression symptoms.           R. 558, 746.   Her mental

status exam in June was mostly normal (Dr. Kulich noted that she

was fidgety and had decreased sleep) and the exam in July was

normal.   Id., R. 563.

    During the August 8, 2016 appointment, Dr. Kulich again

noted “longstanding pain complaints with her back, legs, and

chronic headaches.”      R. 738.   He also wrote that there was “no

clear oversomatization” and “no evidence of malingering.”           Id.

Her mental status exam was mostly normal except for a sad,

depressed, frustrated and irritable mood and affect.           R. 742.

Dr. Kulich noted that her symptoms made it difficult for her to

work or take care of things.       R. 744.      He also wrote that her

Patient Health Questionnaire (“PHQ”) score reflected moderate

affective symptoms, and diagnosed her with Somatic Symptom

                                      7
       Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 8 of 50



Disorder diagnosis.      R. 826.   Newman saw Dr. Kulich twice more

in August and his notes reflect largely the same findings.              R.

790 and 809.

       On November 1, 2016, Dr. Kulich reported that Newman

remained ruminative with a marked somatic focus and disease

conviction.    R. 767.    He also noted rumination and limited

insight on a mental status exam that was otherwise normal. R.

772.

       On February 6, 2017, Dr. Kulich completed a psychological

assessment indicating that Newman was diagnosed with “Somatic

Symptom Disorder” and “SEVERE Fibromyalgia.”         R. 1184

(capitalization in original).       He reported that her prognosis

was guarded given a limited and mixed response to care.           Id.    He

also noted that she was ruminative with a marked somatic focus.

Id.    The form was structured to follow Part B of the Social

Security mental health listings, such that the doctor could

check the level of impairment he felt the patient had in the

general categories including “understanding, remembering or

applying information”; “interacting with others”;

“concentration, persistence or maintaining pace”; and “adapting

or managing oneself.”      R. 1185-1186; 20 C.F.R. ch. III, Part 404

subpart P, app. 1, § 12.00.        Each category included criteria the

Social Security Administration used in the listings to define

the category.    Id.; 20 C.F.R. § 404.1525.       Dr. Kulich checked

                                      8
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 9 of 50



mostly moderate symptoms in “understanding, remembering or

applying information” and “interacting with others.”            R. 1186.

In “concentration, persistence and maintaining pace,” Dr. Kulich

checked a mixture of marked and extreme limitations.            Id.   In

“adapting or managing oneself,” Dr. Kulich checked a mix of

moderate and marked, with one extreme.           R. 1187.   He also noted

trouble with activities of daily living and limited insight into

impairment.   R. 1188-1189.       That same day, Dr. Kulich completed

a fibromyalgia questionnaire noting significant limitations in

Newman’s activities of daily living including hygiene and

housework.    R. 1190.

    Dr. Kulich completed a second mental health questionnaire

for the Massachusetts Emergency Aid to the Elderly, Disabled,

and Children (“EAEDC”) program on October 24, 2017.             R. 1161.

He reported that Newman was diagnosed with a Dysthymic Disorder

and a Somatic Symptom Disorder.           R. 1162.   She had multiple site

pain, fibromyalgia and chronic depression.           R. 1165.   Her

symptoms included helplessness, decreased concentration,

rumination, restless sleep, marked somatic concerns, and

functional impairments.     Id.    She was also “obsessive regarding

somatic symptoms.”    Id.

        2.      Hearing Testimony and the Hearing Officer’s
                Determination




                                      9
        Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 10 of 50



      At the February 13, 2018 hearing, Newman (represented by

counsel, Catherine Willard) and vocational expert Elaine

Cogliano (“VE”) both testified before the hearing officer.                R.

41.   Newman testified that she left her job as a teacher’s

assistant due to an injury in March 2011 and that she left the

job she held from 2014 to 2015 due to pain.          R. 56-57.    She

further testified that she had fibromyalgia, chronic lower back

pain, depression, and anxiety.        R. 59-67.    Newman managed her

pain with a combination of medication,          physical therapy, and

lidocaine patches, which afforded her some relief.            R. 60-61.

The pain still made activities of daily living, such as laundry,

difficult.        R. 61.   Newman testified, “I need to rest twice a

day .     .   .   I feeling tired all day.”     R. 63.

      The hearing officer offered the following hypothetical to

determine whether a person with this profile could perform any

jobs:

      Now assume if you will that a hypothetical person is
      of the same age, education, language, and work
      background as the claimant. Further assume that if
      there’s work such a person could perform it would be
      subject to the following limitations. This person
      would be able to lift and carry 20 pounds
      occasionally, 10 pounds on a frequent basis, would be
      able to sit for one-hour at a time for a total of six
      hours in an eight-hour workday, would be able to stand
      and/or walk for one-hour at a time for a total of six
      hours in an eight-hour workday . . . This person
      would need a sit/stand option being defined as sitting
      for one-hour and then that person would have to be
      allowed to stand up for two to three minutes and then

                                      10
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 11 of 50



    could return to sitting if necessary. This person
    would occasionally be able to climb stairs and ramps,
    would never be able to climb ropes, ladders and
    scaffolds, would occasionally be able to stoop and
    crouch, kneel and crawl. This person would be able to
    understand and carry out instructions consistent with
    an SVP of 3, which would be not only simple
    instructions but some detailed but not complex
    instructions consistent with the lower end of
    semiskilled type work. This person would be able to
    maintain concentration, persistence and pace for two-
    hour increments over an eight-hour workday, over 40-
    hour workweek and . . . this person would be able to
    adapt to or deal with changes in the workplace that
    were minor.

R. 79-80.   The VE testified that a person with that profile

could work:

    A small parts assembler position, and that would be
    45,000 [jobs exist] nationally, the DOT for that is
    726.687-034, light with an SVP of 2, unskilled. A
    mail sorter position and that would be 48,000
    positions nationally, the DOT for that is 209.687-026,
    light with an SVP of 2, unskilled. An inspector
    position, and that would be 54,000 positions
    nationally, the DOT for that is 716.687-014, light
    with an SVP of 2, unskilled. I reduced all the jobs
    by 50% to allow for the change in positions that were
    stated in the hypothetical, and that part of it is
    based on my experience, the DOT does not provide that.

R. 81.   Newman’s representative did not follow up regarding

the methodology for reducing the number of jobs nationally.

R. 82–84.

    In his decision, the hearing officer found “the following

severe impairments: degenerative dis[c] [sic] disease of the

lumbar spine, fibromyalgia, Morton’s neuroma of the third


                                   11
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 12 of 50



interspace of the right foot; [sic] dysthymic disorder, and

anxiety disorder.”    R. at 17.   At step three of the Sequential

Evaluation he determined that the claimant did not have an

impairment or combination of impairments that meets or medically

equal a listing.   R. 18-19.    Specifically, he found that “the

claimant’s physical impairments do not have sufficiently severe

objective findings of functional limitations to be considered

presumptively disabled at this step of the sequential process.”

R. 18.   With respect to the paragraph B criteria of the mental

impairments listings, he found that Newman had a mild limitation

in “understanding, remembering or applying information;”

“interacting with others;” and “adapting or managing herself”

and a mild to moderate limitation in “concentration, persistence

or maintaining pace.”    R. 18–19.1     The hearing officer also wrote

that the claimant’s symptoms failed to meet the criteria of part

C of the mental health listings.        R. 19.

     The hearing officer determined that Newman had the

following residual functional capacity (“RFC”):

     to lift and carry 20 pounds occasionally and 10 pounds
     on a frequent basis; sit 1 hour at a time for a total
     of 6 hours in an 8-hour workday; stand and/or walk for
     1 hour at a time for an 8-hr workday; would need a
     sit/stand option being defined as sitting for 1 hour

     1 In order for a claimant to meet the requirements of part B
of the listing, she must have a “marked” limitation in two or
more of the functional areas listed or an “extreme” limitation
in one or more areas. 20 C.F.R. ch. III, § 404, subpart P, app.
1, § 12.00(A)(2)(b).
                                   12
      Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 13 of 50



      and then allowed to stand for 2-3 minutes and return
      to sitting if necessary; occasionally climb stairs and
      ramps, but never climb ropes, ladders and scaffolds;
      and occasionally stoop, crouch, kneel and crawl.
      Additionally, she could understand and carry out
      simple instructions and some detailed but not complex
      instruction consistent with the lower end of semi-
      skilled type work and consistent with an SVP of 3;
      could maintain concentration, persistence, and pace
      for 2 hour increments over an 8-hour workday, 40-hour
      workweek; and would be able to adapt to minor changes
      in the workplace.

R. 19.   He went on to determine that Newman was not disabled

under the Sequential Evaluation.         R. 30.   He determined that the

objective medical evidence and Newman’s reports of her daily

activities did not support disabling functional limitations.            R.

25.   He gave little weight to Dr. Kulich’s EAEDC report because

he found it “inconsistent with the claimant’s contemporaneous

treatment notes that show improvement in her psychiatric

symptoms with medication and therapy.”         R. 26.   He also gave

little weight to Dr. Kulich’s February 6, 2017 and February 13,

2017 opinion explaining:

      Treatment notes indicate improved mood, sleep, and
      anxiety with medication . . . The claimant noted
      socializing with friends and family, participating in
      Bible study, attending church regularly, and doing
      volunteer work without any indication of trouble
      getting along with others. The claimant’s mental
      status examination [sic] were generally within normal
      limits without acute abnormalities other than somatic
      concerns. Further, the claimant’s memory and
      concentration has not been noted in the longitudinal
      record to be so limited that she would be unable to
      attend to simple, unskilled tasks. The statement and
      opinions of Dr. Kulich are given less weight to the
                                    13
      Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 14 of 50



      extent they assert greater limitations than suggested
      by contemporaneous medical evidence and the record as
      a whole.

R. 28.   The hearing officer further noted that he gave “little

weight to the letter by Dr. Wilfong.”          R. 27. He explained that

Dr. Wilfong’s assessment was not supported by treatment notes

and that his letter was conclusory “without providing references

to medical evidence to support his opinion”.         R. 28.   The

hearing officer gave partial weight to Dr. Wilfong’s assessment.

Id.   He gave some weight to the lifting and carrying

restrictions and postural considerations, but found that the

remainder of the assessment was more restrictive than the record

suggested and was inconsistent with medical evidence, citing

contemporaneous treatment notes.         Id.   The hearing officer

finally found that Newman could perform the requirements of the

positions the Vocational Expert indicated in testimony, using

the DOT numbers she provided.      R. 30.

II.   ANALYSIS

      Newman raises four distinct issues.        First, whether the

hearing officer’s failure to consider Newman’s Somatic Disorder

at steps two and three of the Sequential Evaluation is an error

at law warranting reversal or remand.          Pl.’s Mem. 8-9. Second,

whether the hearing officer made his RFC finding appropriately.

Id. at 9, Pl.’s Reply 2.     Third, whether the hearing officer’s

reliance upon the testimony of the VE was an error at law, Pl.’s

                                    14
       Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 15 of 50



Mem. 16.         Finally, she challenges whether the hearing officer’s

analysis of subjective pain symptoms was in accordance with the

law.   Compl. ¶ 13(d).        Of these four arguments, her argument

that the hearing officer inappropriately determined her RFC has

merit.

       A.        Legal Standard

            1.       The Sequential Evaluation under the Social
                     Security Act

       The Social Security Act provides that hearing officers must

evaluate claims according to a five-step sequential evaluation

(“Sequential Evaluation”). 20 C.F.R. § 404.1520(a)(1).

       The first step is determining whether the claimant is

engaging in substantial gainful activity, defined as earnings

from a work-setting exceeding an amount that the Social Security

Administration sets each year.         20 C.F.R. §§ 404.1520(a)(4)(i),

404.1574(b).

       At the second step, the hearing officer determines whether

impairments are “severe.”         20 C.F.R. § 404.1520(a)(4)(ii).        An

impairment or combination of impairments is severe if it

significantly limits and individual’s ability to engage in basic

work activities.         20 C.F.R. § 404.1520(c).   The standard at the

second step is not meant to be demanding.           McDonald v. Secretary

of Health & Human Servs., 795 F.2d 1118, 1124 (1st Cir. 1986)




                                      15
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 16 of 50



    At step three, the hearing officer assesses whether the

claimant’s impairments meet or equal the severity of a listing.

20 C.F.R. § 404.1520(a)(4)(iii).        These so-called listings are

Social Security standards of diagnoses establishing a condition

is severe enough that the claimant is presumptively disabled.

20 C.F.R. § 404.1525.

    If a claim does not meet the severity of a listing at step

three, the inquiry does not end.        20 C.F.R. § 404.1520(e).

Instead, the hearing officer proceeds to step four and assesses

the RFC of the claimant.    Id.   The RFC reflects the claimant’s

ability to do physical and mental work-related tasks on a

sustained basis.    20 C.F.R. § 404.1545(a)(1).      RFC

determinations must consider all the claimant’s impairments

(including severe and non-severe impairments).        20 C.F.R. §

404.1545(a)(2).    The hearing officer then uses the RFC

determination to decide whether the claimant can return to past

relevant work.    20 C.F.R. § 404.1520(e).

    If the claimant’s RFC would not allow her to return to past

relevant work, the hearing officer continues to step five of the

Sequential Evaluation.     20 C.F.R. § 404.1520(a)(4)(v).      At step

five, the burden of proof shifts to the Social Security

Administration to establish that a person of the same age,

education, work experience, and RFC could do work that exists in

significant numbers in the national economy.        20 C.F.R. §

                                   16
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 17 of 50



404.1560(c)(2); 20 C.F.R. § 404.1512(b)(3).       To meet this

burden, the Social Security Administration uses its Medical

Vocational Guidelines (the “grid”): a comprehensive list of

rules that guide a hearing officer’s determination of whether a

claimant is disabled based on age, work-experience, education

and exertional capacity.    20 C.F.R. § 404.1569a(b); 20 C.F.R.

Part 404, Subpart P, App. 2.     The grids have five exertional

categories: sedentary, light, medium, heavy and very heavy.            20

C.F.R. Part 404, Subpart P, App. 2.

    Because claimant profiles are often more complicated than

the grids account for, typically the Social Security

Administration has a VE testify at the hearing regarding what

types of jobs are available to people with RFCs corresponding

with the claimant’s and what the requirements of those jobs are.

See 20 C.F.R. § 404.1566(e).     The VE may rely on her experience

during testimony.   Biestek v. Berryhill, 139 S. Ct 1148, 1152-53

(2019) (“When offering testimony, the experts may invoke . . .

data otherwise developed from their own experience . . .”)

(citation and quotations omitted).

    The Social Security Administration also relies upon the

Dictionary of Occupational Titles (“DOT”), a comprehensive list

of jobs and descriptions, for the VE to identify jobs that the

claimant might be able to perform.      20 C.F.R. § 404.1566(d)(1);

See Purdy v. Berryhill, 887 F.3d 7, 14 (1st Cir. 2018); U.S.

                                   17
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 18 of 50



Dep't of Labor, Dictionary of Occupational Titles (4th ed. 1991)

(available at https://occupationalinfo.org) (last visited July

16, 2020).    DOT descriptions are presumed to accurately describe

the work as typically performed including how strenuous the work

is and the level of skill needed to perform it satisfactorily.

20 C.F.R. § 404.1566(d)(1).     VE testimony that deviates from the

DOT descriptions necessitates an explanation.        SSR 00-4p.2

    The DOT has a standardized scheme for denoting how

strenuous a job is or how much skill it takes to perform.          DOT,

Appendix C.   The DOT denotes occupations as sedentary, light,

medium, heavy and very heavy, which corresponds with the grid

and the grid’s definition.     20 C.F.R. § 404.1569a(a).      The DOT

also indicates how complex or skill-dependent a job is by

offering a numerical Specific Vocational Preparation (“SVP”)

rating between 1 and 9.    DOT, Appendix C.     Lower SVP numbers

indicate that the job requires less skill or time to learn.            Id.

“Unskilled” jobs have SVPs of 1 or 2, “Semi-skilled jobs” have

SVPs of 3 or 4, and “Skilled” jobs have SVPs of 5 and up.          SSR

OO-4p.




    2  The DOT has not been updated since 1991, and given the
changes in technology in the intervening twenty-nine years, it
is not necessarily accurate in reflecting either what jobs exist
in the national economy or their numbers. See Purdy, 887 at 17,
n.10.
                                   18
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 19 of 50



    If the hearing officer finds that the claimant can do work

that exists in significant numbers in the national economy given

her RFC, age, education and work experience, then the hearing

officer will find the claimant not disabled.        20 C.F.R. §

404.1520(a)(4)(v); 20 C.F.R. § 404.1566(b).

          2.     The Standard of Review

    Courts review the factual findings of the Commissioner

based on the substantial evidence standard.       Ortiz v. Secretary

of Health and Human Servs., 955 F.2d 765, 769 (1st Cir. 1991).

“Under the substantial-evidence standard, a court looks to an

existing administrative record and asks whether it contains

‘sufficien[t] evidence’ to support the agency’s factual

determinations.”   Biestek, 139 S. Ct at 1154 (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).            The

reviewing court need not agree with the hearing officer’s

weighing of the evidence in order to affirm it.        See Purdy, 887

F.3d at 13 (“the resolution of conflicts in the evidence and the

determination of the ultimate question of disability is for [the

hearing officer] not for . . . the courts.”) (quoting Rodriguez

v. Secretary of Health and Human Servs., 647 F.2d 218, 222 (1st

Cir. 1981)).   Substantial evidence need only be enough that a

person of “a reasonable mind, reviewing the evidence in the

record as a whole, could accept it as adequate to support [the]

conclusion.”   Id. (quoting Rodriguez, 647 F.2d at 222).

                                   19
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 20 of 50



     B.     The Hearing Officer’s Failure to Consider Newman’s
            Somatic Disorder at Steps 2 and 3 of the Evaluation

     In his written decision, the hearing officer did not

include Newman’s Somatic Symptom Disorder as a “Severe

Impairment” or evaluate her Somatic Symptom Disorder under the

Social Security Listing for Somatic Symptom and Related

Disorders.    R. 17-19.   Newman argues that because the medical

records show that she was diagnosed with Somatic Symptom

Disorder and her symptoms are well-documented, the hearing

officer erred in not evaluating her under the Somatic Symptom

Listing at step three of the Sequential Evaluation, and his

decision is therefore not based on substantial evidence.         Pl.’s

Mem. 8-9.

     The Commissioner argues that the hearing officer’s failure

to evaluate Newman’s Somatic Symptom Disorder under a listing

was, at most, harmless error.     Def.’s Mem. 5.     Slightly

misstating the applicable standard, the Commissioner argues that

to be found disabled under the Somatic Symptom Listing, Newman

would need to meet the criteria of both parts A and B of the

listing.3    Id.   Because the part B criteria of listing 12.07 are



     3 The psychiatric impairment listings require that a
claimant meet the requirements of parts A and B of the listing
or parts A and C of the listing. As explained below, this
distinction makes no difference here because the hearing officer
found that Newman did not meet the requirements of parts B or C
of the mental health listings he considered.
                                   20
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 21 of 50



identical to the part B criteria of listings 12.04 and 12.06,

which the hearing officer explicitly considered, the

Commissioner argues that the hearing officer’s findings would

not have changed merely because he considered another listing

with the same criteria.    Id.   (citing Coppola v. Colvin, Civ.

No. 12-cv-492-JL, 2014 U.S. Dist. LEXIS 21931, at *8-11 (D.N.H.

Feb. 21, 2014)).   The Commissioner also notes that Newman failed

to challenge the hearing officer’s decision not to designate

Somatic Symptom Disorder a “severe impairment,” which is a

prerequisite for the hearing officer’s evaluation of the

diagnosis under a listing.     Def.’s Mem. 5 n.4.

    The Commissioner has the better argument on this point,

even were Newman’s Somatic Disorder to clear the “severe”

threshold.   The Commissioner is correct that for the hearing

officer to consider a diagnosis at the listing, he would first

have to find a “severe impairment” at the second step of the

sequential evaluation.    See 20 C.F.R. § 404.1520(a)(4)(iii).

The “severe impairment” requirement is a “de minimis policy,

designed to do no more than screen out groundless claims.”

McDonald, 795 F.2d at 1124.      Newman’s Somatic Symptom Disorder

likely meets this de minimis standard.       In Cohen v. Astrue, the

court found that the claimant’s eye impairment was severe

because her optometrist indicated that the symptoms resulted in

“significant glare, distortion, blurred vision and photo phobia”

                                   21
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 22 of 50



and she was unable to wear glasses.      519 F. Supp. 2d 170, 175-76

(D. Mass. 2007) (Neiman, M.J.).      This evidence was “more than

sufficient to require a finding of severity.”        Id. at 176.

Similarly, the evidence that Newman’s Somatic Symptom Disorder

was linked with increased pain and the exacerbation of her other

psychiatric impairments clears the low bar for severity.           R.

556, 580, 777, 860.    The fact that the hearing officer did not

find a severe impairment at step two is therefore an error.

    Yet this error, as the Commissioner argues, is harmless.

For the hearing officer’s failure to evaluate Newman’s Somatic

Symptom Disorder at steps two and three of the Sequential

Evaluation to be prejudicial, resolving the error would need to

be outcome determinative.     See Perez Torres v. Sec’y of Health

and Human Servs., 890 F.2d 1251, 1255 (1st Cir. 1989).

Evaluating Newman’s Somatic Symptom Disorder under listing 12.07

would not have changed the hearing officer’s decision.         All

listings for mental health related impairments are structured

such that the claimant must demonstrate that she meets the

criteria of parts A and B or parts A and C.       20 C.F.R. ch. III,

subpart P, app. 1, § 12.00(A)(2).       Parts B and C share identical

criteria in this regard.    Id.

    At step three of Newman’s other mental health impairments,

the hearing officer found that Newman’s symptoms did not meet

the requirements of parts B and C of the listings.         R. 19.      The

                                   22
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 23 of 50



inclusion of another listing would neither have altered the

analysis of parts B and C of the listing, nor the determination

that she did not meet the symptoms’ criteria.        Cf. J.B. v.

Astrue, 738 F. Supp. 2d 260, 265 (D. Mass. 2010) (Gorton, J.)

(“[E]ven if the ALJ erred in determining that J.B. did not

suffer marked limitations on [one domain] his error was harmless

unless plaintiff can show that J.B. suffered marked limitations

in another domain as well.”)     Given that Newman’s Somatic

Symptom Disorder would not have met or equaled the listing, and

thus not changed the outcome at step three, the error was

harmless.   Reversal or remand on this ground is not warranted.

    C.      The Hearing Officer’s RFC Determination

    The hearing officer found Newman capable of completing the

full range of sedentary and light work with a sit/stand

limitation.   R. 19-20.   Newman argues that this determination

was in error for four reasons:     First, the Hearing Officer erred

in not giving more weight to Newman’s treating sources.         Pl.’s

Mem. 10.    Second, the hearing officer made a harmful error in

his evaluation of Newman’s fibromyalgia.       Reply 2.    Third, the

hearing officer “improperly substituted his own opinion” of

Newman’s RFC.   Pl.’s Mem. 14.    Fourth, the hearing officer erred

in relying on evidence of Newman’s daily activities to support

his RFC finding.    Pl.’s Mem. 15.      Newman further argues that

each of these errors is harmful, warranting reversal or remand.

                                   23
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 24 of 50



The Commissioner argues none of the determinations was in error.

See generally Def.’s Mem.

        1.      The Hearing Officer’s Weighing of Treating Source
                Opinions

    For claims filed before March 27, 2017, Social Security

regulations require that the hearing officer give controlling

weight to treating source opinions provided they are well-

supported by medical evidence and are not inconsistent with

other substantial evidence in the record.       20 C.F.R. §

404.1527(c)(2).   In cases where the hearing officer does not

give controlling weight to the treating source opinions, the

regulation requires that she apply the following factors to

determine the appropriate weight for that medical opinion:

length of the treatment relationship and frequency of

examination, nature and extent of the treatment relationship,

supportability, consistency, specialization and other factors

(e.g. the treating source’s familiarity with Social Security

programs).   20 C.F.R. 404.1527(c).     The hearing officer did not

give controlling weight to the opinions of Newman’s psychologist

Dr. Kulich or Dr. Wilfong.     R. 27-29.    Newman asserts that both

doctors’ opinions were entitled to controlling weight under the

regulations, that the hearing officer did not properly assess

the factors to determine their appropriate weight, and that he

engaged in impermissible weighing of “raw medical data.”         Pl.’s


                                   24
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 25 of 50



Mem. 12-14 (citing Nguyen v. Chater, 172 F.3d. 31, 35 (1st Cir.

1999)).   The Commissioner argues that the hearing officer’s

decision is justified because he determined, among other things,

the opinions were not consistent with other evidence in the

record.   Def.’s Mem. 10-13.

                a.    Fibromyalgia

    Newman develops the best argument on this point in her

Reply brief, focusing on the debilitation caused by her

fibromyalgia.   Newman argues that the hearing officer

incorrectly analyzed the fibromyalgia diagnosis and accompanying

pain symptoms in order to discount the testimony of her treating

physicians.   Pl.’s Reply 2.    Furthermore, she argues, the “raw

medical data” he interpreted does not contradict Newman’s claims

about the severity of her fibromyalgia because the condition “is

characterized by normal musculoskeletal and neurological

examinations and no laboratory abnormalities.”        Pl.’s Reply 2

(citing Johnson v. Astrue, 597 F.3d 409, 409 (1st Cir. 2009)

(per curium) (holding hearing officer’s direct interpretation of

the raw medical data in assessment of claimant’s fibromyalgia

harmful error warranting reversal and remand)).

    The hearing officer provided the following reasons for

discounting Newman’s reports of the severity of her pain:

    The record reflects complaints of pain by the claimant
    throughout the record; however, the substantial
    evidence of record fails to support the claimant’s

                                   25
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 26 of 50



    testimony regarding the severity and resulting
    limitations. Radiological studies of the lumbar spine
    show some contact with the L5 nerve root, but mild
    degenerative changes and no major stenosis within the
    lumbar spine (Ex. 31F and 33F/0.28). EMG studies have
    been normal (Ex. 32F and 33F/p.331). The claimant’s
    treatment for her back symptoms have been conservative
    with no indications for surgery. Treatment notes
    indicate that the claimant had some improvement in the
    back and fibromyalgia related complaints with physical
    therapy (Ex. 19F). Further, the claimant’s
    examination throughout the longitudinal record show,
    but normal gait, intact strength in all extremities,
    intact sensation, and no acute neurological deficits
    (Ex. 6F, 0F, 13F, and 23F). With regard to the
    neuroma, treatment notes indicate she was prescribed
    orthotics with no further follow-up.

R. 25.

    At the May 19, 2020 hearing, the Commissioner argued that

the hearing officer appropriately weighed the evidence in the

record to determine Newman’s fibromyalgia was not disabling.

The Commissioner cited to Andrade-Hermort v. Berryhill, for the

proposition that there must be “sufficient objective evidence”

of Newman’s limitations to allow a finding of disability.          292

F. Supp. 3d 530, 532 (D. Mass. 2018) (Zobel, J.) (quoting SSR

12-2P, 2012 SSR LEXIS 1, at *2).        The Commissioner also cited to

Coe v. Colvin for the similar proposition that objective

evidence is a useful indicator of the “intensity and persistence

of an individual’s symptoms.”     Civ. A. No. 15-30037, 2016 U.S.

Dist. LEXIS 77942, at *24-25 (D. Mass. June 15, 2016)

(Mastroianni, J.).    The Commissioner further argued it was

appropriate for the hearing officer to discount Newman’s

                                   26
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 27 of 50



treating physicians because of the lack of objective evidence,

and that the state agency physicians had not found her pain to

be disabling, so his conclusions were supported by substantial

evidence.

    Newman has the better of this argument because the reasons

the hearing officer gives in discounting her treating

physician’s opinions raise the same problems as the reasoning in

Johnson, 597 F.3d 409.    As a result, his decision to give only

partial weight to Dr. Wilfong’s analysis is not supported by

substantial evidence.    See Santana v. Colvin, Civ. A. No. 15-cv-

13232, 2016 U.S. Dist. LEXIS 178036, at *11 (D. Mass. Dec. 23,

2016) (Talwani, J.).

    Johnson, 597 F.3d 409, is the leading case on fibromyalgia

diagnosis in the First Circuit.      In Johnson, the First Circuit

remanded for further consideration because the hearing officer

“provided several unpersuasive reasons for th[e] decision” to

provide “little weight” to the claimant’s treating

rheumatologist.   597 F.3d at 411.      There, the hearing officer

provided the following reasons for discounting the treating

physician: first, the claimant had only seen that treating

source three times during the relevant period; second, the

claimant had shown improvement after receiving injections;

third, the hearing officer found the treating source’s

prescription of physical therapy and aerobic exercise

                                   27
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 28 of 50



inconsistent with the severity of his assessment; and fourth,

the hearing officer did not find the treating source’s opinion

credible because it was based on subjective allegations of pain.

Id. at 411-12.   The First Circuit evaluated each reason in turn,

with the second, third, and fourth reasons relevant here.          The

court noted that temporary improvement is commonplace for

fibromyalgia patients after injections and this note was the

only record indicating improvement.      Id. at 411.    The court also

noted that the treating source’s prescription was appropriate to

treating fibromyalgia.    Id. at 412.    Finally, because the

patient’s subjective allegations of pain were a crucial

diagnostic tool for fibromyalgia cases, the treating source’s

reliance on the patient’s reports of pain was entirely

appropriate.   Id.    The court went on to say that the hearing

officer’s reliance on other physician’s opinions was

inappropriate because they were not examining physicians and

they either entirely ignored the fibromyalgia diagnosis or

misunderstood the condition.     Id.

    Examining each of the reasons from Johnson, the temporary

improvement from trigger-point injections is relevant.         In the

present case, the hearing officer found that “the medical

evidence and the record as a whole did not support disabling

impairments . . . .    Treatment notes indicate that the claimant

has had some improvement in the back and fibromyalgia related

                                   28
        Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 29 of 50



complaints with physical therapy (Ex. 19F).”           R. 25.   The

exhibit the hearing officer refers to contains a

Physical/Occupational Therapy note from June and July of 2017.

The note indicates that the patient reported current pain that

was “10/10,” that she was experiencing ongoing pain, and that

“she was treated by physical therapy with good success.

However, she reports she was unable to continue to do her

exercise without the manual soft tissue work and supervision for

the exercises.”      R. 1120.    Like in Johnson, the hearing officer

appears to have focused on a single note indicating improvement

in pain and used that to support a finding that Newman’s

fibromyalgia was not disabling, a conclusion not supported by

the context of that report and the record as a whole.            R. 26,

1120.

    The issue of prescribed treatment in Johnson is also

relevant to the present case.        The hearing officer noted in

support of his decision that the record reflected that “[t]he

claimant’s treatment for her back symptoms has been conservative

with no indications for surgery.”          R. 25.   Medical evidence

indicated that surgery was inappropriate precisely because of

concerns about Newman’s fibromyalgia, as the hearing officer

himself notes earlier in his opinion.          R. 22, 1156.

Furthermore, as Johnson makes clear, physical therapy and

aerobic exercise are appropriate treatments for a person with

                                      29
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 30 of 50



fibromyalgia, so the “conservative” nature of her treatment in

no way indicates that Newman’s impairments are not disabling.

597 F.3d at 412.

    Finally, the issue of subjective reporting in Johnson is

relevant.   Although in the present case the hearing officer does

not say he rejected Dr. Wilfong’s opinion because it was based

on subjective allegations of pain, the hearing officer does say

that Dr. Wilfong’s opinion is inconsistent with medical

evidence.   See R. 28-29.     Since Dr. Wilfong’s opinion was based

on Newman’s subjective report of her chronic pain, the inference

is that the hearing officer does not credit the opinions’

characterization of her pain as disabling because there is

insufficient objective evidence backing it up, exactly as was

the case in Johnson.    Id.   Though the hearing officer does

accept the diagnosis of fibromyalgia, like in Johnson he erred

in dismissing the treating physician’s analysis of its severity

because it lacked “objective medical evidence,” when

fibromyalgia is characterized by exactly this dearth of

objective medical evidence, and the objective evidence available

was therefore not inconsistent with the diagnosis.         Id. at 29.

    In sum, the second, third and fourth reasons from Johnson

support Newman’s motion for remand or reversal.        Additionally,

the other reasons the hearing officer cites to discount the

severity of Newman’s pain, such as the physical state of her

                                   30
      Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 31 of 50



spine and the fact that she has intact strength in her

extremities, R. 25, do not actually contradict the finding that

her fibromyalgia was debilitatingly severe.        See Santana 2016

U.S. Dist. LEXIS 178036, at *11-13 (noting that a lack of

physical deformities does not contradict a finding of severe

fibromyalgia when the patient self-reports symptoms consistent

with the condition).     Fibromyalgia is characterized by normal

musculoskeletal and neurological examinations, so normal

findings on these dimensions (or in this case, finding that

spinal degeneration was “mild”) is fully consistent.          Id. at *12

(citing Johnson, 597 F.3d at 410).       Other cases from this

Circuit the Commissioner cites are distinguishable.

      In Andrade-Hermort, the court upheld (on reconsideration)

the Commissioner’s finding of a “light” RFC determination for an

applicant suffering from fibromyalgia.        292 F. Supp. 3d at 532-

34.   The court held that the Commissioner had appropriately

applied the two-step process laid out in SSR 96-7 and SSR 12-2p

for evaluation whether fibromyalgia is disabling, which requires

the hearing officer to first determine whether the evidence

supports a finding of a pain-producing illness, and second to

determine if the evidence supports a sufficient finding of

severity to constitute disability.       Id. at 533 (citing SSR 96-

7p, 1996 SSR LEXIS 4 at *4 (describing two-step process) and SSR

12-2p, 2012 SSR LEXIS 1 at *13 (providing guidance on evaluating

                                    31
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 32 of 50



fibromyalgia)).     The court distinguished Johnson by noting that

though objective medical evidence may not be available to prove

the existence of fibromyalgia, a hearing officer may require

objective evidence to indicate its severity and evaluate the

applicant’s credibility.     Id.   The hearing officer found the

Andrade-Hermort’s self-reports of the severity of her pain not

wholly credible, and key to the court decision to uphold this

analysis was that no treating physician had provided an

assessment supporting her limitations.       Id. at 533-34 (quoting

Barowsky v. Colvin, 2016 U.S. Dist. LEXIS 19118, at *14 (D.

Mass. Feb. 17, 2016) (Robertson, M.J.) (“What is missing from

the administrative record in this case is any assessment by a

treating care provider that supports Plaintiff's claims of

disabling functional limitations attributable to

fibromyalgia.”)).

    Here, in contrast, there is a letter by Dr. Wilfong saying

Newman’s medical conditions “limit exertion or sustained periods

of standing” due to physical ailments resulting from her chronic

pain, R. 1124, with the rest of her record indicating

fibromyalgia was a significant factor.       R. 1133.   Dr. Kulich

also indicates “multiple areas of disability across domains” as

a result of Newman’s chronic pain, R. 1038, and states that the

pain is closely linked to Newman’s mental disorders.         R. 1188.

The issue in this case is therefore whether the hearing

                                   32
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 33 of 50



officer’s rejection of the treating physicians’ conclusions was

reasoned, rather than the freestanding credibility inquiry that

took place in Andrade-Hermort.

    This is the same question addressed in Coe, where the court

upheld the hearing officer’s decision to give little weight to

the treating physician’s diagnosis of disabling pain when it was

not supported by the actual record.      2015 U.S. Dist. LEXIS

77942, at *21-22.   In that case, the claimant’s four treating

physicians differed significantly on the severity of her

fibromyalgia, and the one treating physician who found the pain

disabling could not point to corroborating documentation in the

record.   Id.   Here, in contrast, the opinions of Newman’s

treating physicians are not inconsistent with their own records

of the severity of her pain; for example Dr. Wilfong’s report

indicates pain as high as “10/10,” and that her pain has a clear

causal nexus to her well-documented injuries.        R. 1120.   Other

treatment records indicate that even when she was taking Celexa

and other pain medications she self-reported pain so severe that

it rendered her unable to work at Dunkin’ Donuts.        R. 756.

Furthermore, there are no treating physicians who have suggested

her pain is not disabling, which would require the hearing

officer to weigh their respective credibility.        See 2016 U.S.

Dist. LEXIS 77942, at *23.     The physicians who concluded

Newman’s pain was not disabling were the non-treating

                                   33
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 34 of 50



physicians, R. 26, but their opinions must be treated with less

weight than the treating physicians if both are consistent with

the record.   20 C.F.R. § 404.1527(c)(2).

    This Court therefore finds the record as a whole is fully

consistent with the treating physicians’ diagnosis of the

severity of Newman’s pain.     Because the hearing officer was

required to provide substantial reason to find the opinions

inconsistent with the record or unsupported by medical evidence,

and the reasons he required do not survive scrutiny, remand is

necessary to determine if the treating physicians’ opinions

deserve controlling weight on the issue of whether her

fibromyalgia was disabling.     See 20 C.F.R. § 404.1527(c)(2);

Santana, 2016 U.S. Dist. LEXIS 178036, at *16-17.

                b.    Other Factors

    The hearing officer’s analysis of Newman’s other health

issues to determine if her treating physicians’ opinions should

control did not suffer from the same errors in analysis, and do

not require remand.

    Newman argues that Dr. Kulich’s opinion is entitled to

controlling weight.    Newman notes that the hearing officer

asserted he rejected Dr. Kulich’s medical opinion because it was

“inconsistent with contemporaneous treatment notes.”         Pl.’s Mem.

13; R. 27.    She asserts that the hearing officer based his

rejection of the medical opinion on evidence that was cherry-

                                   34
       Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 35 of 50



picked from the record and that the hearing officer “was not at

liberty to ignore medical evidence or substitute his own view

for uncontroverted medical opinion.”        Pl.’s Mem. 13 (quoting

Nguyen, 172 F.3d. at 35).       The Commissioner responds that Newman

cannot meet “her burden on substantial evidence review merely by

pointing to evidence she believes support the doctor’s opinion.”

Def.’s Mem. 8.     He further argues the hearing officer’s

determination was justified because the evidence in the record

is truly mixed.     Id. at 7.

       The hearing officer determined that Dr. Kulich’s opinion

should not have controlling weight only upon offering specific

examples of areas where they did not quite match the record,

such as her record of improving mood, sleep, and anxiety with

medication.    R. 27.    The record of Newman’s psychological

limitations is sufficiently mixed that this Court cannot say the

hearing officer’s decision was against the substantial evidence.

See e.g., R. 767-773.      Therefore “[w]e must uphold the

Secretary’s findings .      .   .   if a reasonable mind, reviewing

the evidence in the record as a whole, could accept it as

adequate to support his conclusion.”        Rodriguez, 647 F.2d at

222.

       The next step in the analysis is to determine whether, if

Dr. Kulich’s opinion is not entitled to controlling weight, the

hearing officer correctly evaluated the factors to determine how

                                     35
      Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 36 of 50



much weight to give the treating source opinion.         SSR 96-2p; 20

C.F.R. § 404.1527(c)(2).     The hearing officer does not offer an

exhaustive discussion of each factor, but he is not required to

do so.    Bourinot v. Colvin, 95 F. Supp. 3d 161, 177 (D. Mass.

2015) (Hillman, J.).     The only factors noted in the hearing

officer’s decision are supportability and consistency.          R. 18-

29.   This provides sufficient balancing to determine that the

doctor’s opinion is entitled to less weight.         See Conte v.

McMahon, 472 F. Supp. 2d 39, 48 (D. Mass. 2007) (holding that

discussing only lack of consistency as a reason for diminished

weight given to the treating source opinion was sufficient to

satisfy the balancing test required by the regulation).          In sum,

because the medical evidence (excluding for fibromyalgia) is not

entirely consistent with Dr. Kulich’s opinion, this Court must

defer to the hearing officer’s decision to give it partial

weight.

      Newman makes a similar argument regarding the hearing

officer’s assessment of Dr. Wilfong’s opinion.         Pl.’s Mem. 11-

13.   Newman notes that the hearing officer gave “little weight”

to Dr. Wilfong’s letter and “partial weight” to his medical

assessment.   Pl.’s Mem. 11; R. 27-28.       This is potentially an

error if the hearing officer failed to “give good reasons in

[his] notice of determination or decision for the weight [he

gave the] treating source’s medical opinion.”         20 C.F.R. §

                                    36
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 37 of 50



404.1527(c)(2).     The Commissioner responds that Newman’s

argument is “manifestly wrong since the hearing officer

explained, after accepting Dr. Wilfong’s lifting and carrying

limitations, that he found ‘the remainder’ of Dr. Wilfong’s

assessment ‘more restrictive than suggested by the record’ and

he cited evidence to support that finding.”       Def.’s Mem. 11

(citing R. 28).

    As explained above, the hearing officer’s analysis of the

fibromyalgia issue does not constitute a good reason to discount

Dr. Wilfong’s conclusions.     20 C.F.R. § 404.1527(c)(2).      This

issue of fibromyalgia is wrapped up in Dr. Wilfong’s overall

analysis, such as assigning her a GAF score of 45-50.         R. 1124.

The hearing officer’s other reasoning in giving partial weight

to Dr. Wilfong’s letter and assessment of Newman’s physical

capabilities were appropriate on their face, and he did accept

Dr. Wilfong’s opinion insofar as it was consistent with the

medical evidence.     R. 28.   The problems with the fibromyalgia

analysis, however, render it unclear whether the remainder of

the hearing officer’s discussion survives.       Id.   On remand, it

is therefore appropriate for the hearing officer to consider

related aspects of Dr. Wilfong’s opinion, such as the second-

order effect of Newman’s pain on her GAF and ability to conduct

physical tasks.     R. 28, R. 1125-1130.



                                   37
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 38 of 50



        2.       The Hearing Officer’s Alleged Substitution of his
                 Lay Opinion for Medical Opinion in support of RFC
                 Determination

    Newman next argues that the hearing officer “improperly

substituted his own opinion of [Newman’s] Residual Functional

Capacity” for medical opinion.     Pl.’s Mem. 14.     She supports

this contention by stating that “[n]o medical expert having

reviewed the entire record offered any opinion” from which the

hearing officer could have drawn the specifics of his RFC

determination.   Id.   According to Newman, this was in error

because “as a lay person .     .   . the ALJ was simply not

qualified to interpret raw medical data in functional terms and

no medical opinion supported the determination.”        Id. (quoting

Nguyen, 172 F.3d at 35).

     The Commissioner responds that aggregating relevant

medical facts from multiple medical sources and opinions does

not mean that the hearing officer employed inexpert lay medical

judgment.    Def.’s Mem. 12 (citing Evangelista v. Secretary of

Health and Human Services, 826 F.2d 136, 144 (1st Cir. 1987)

(“[T]he notion that there must always be some super-evaluator, a

single physician who gives the factfinder an overview of the

entire case -- is unsupported by the statutory scheme, or by

case law, or by common sense, for that matter.”)).

    It is not for the hearing officer to interpret raw medical

data, but the hearing officer may nevertheless examine the

                                   38
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 39 of 50



underlying data when determining the relative weight to give

competing sources.    20 C.F.R. § 404.1527(c)(3)-(4).       Unlike in

Nguyen, the hearing officer in this case could point to expert

evaluations that are consistent with a finding of no disability.

See R. 26 (citing 92-105, R. 108-123), cf. Nguyen, 172 F.3d at

35 (calling the medical opinion the hearing officer rejected

“uncontroverted”).    Here, the hearing officer’s synthesis and

weighing of evidence from multiple sometimes-competing sources,

is a judgment call within his authority.        Evangelista, 826 F.2d

at 144.

          3.    The Hearing Officer’s Reliance on Newman’s
                Reported Daily Activities to Support RFC Finding

    Newman argues that the hearing officer based his RFC

assessment on Newman’s daily activities, and that this was

inappropriate because tasks that “do not require the sustained

effort necessary for any substantial sustained, and regular

gainful employment” do not allow the hearing officer to conclude

that the claimant is capable of sustained regular gainful

employment.    See Pl.’s Mem. 15 (quoting Waters v. Bowen, 709 F.

Supp. 278, 284 (D. Mass. 1989)).        The Commissioner responds that

hearing officer RFC assessments must be based on all relevant

evidence in the record including reports of activities of daily

living, and that the reports in this case did not provide the




                                   39
       Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 40 of 50



sole evidence for the determination.        Def.’s Mem. 14-15; SSR 96-

7p.4

       The Commissioner has the better of this argument.         He

correctly points out that hearing officers are explicitly

required by regulation to consider activities of daily living.

See Def.’s Mem. 14 (citing SSR 96-8p, 1996 SSR LEXIS 5, at *14).

While Newman is correct that tasks not requiring sustained and

regular effort do not alone indicate that a claimant is able to

engage in full-time work, see Ormon v. Astrue, 497 Fed. Appx.

81, 87 (1st Cir. 2012), the hearing officer’s analysis here does

not suggest that.     Instead, the hearing officer used reports of

daily activities combined with other evidence in the record to

come to his conclusion about the claimant’s RFC, which is

entirely consistent with the law.         R. 25; see, e.g., Coskery v.

Berryhill, 892 F.3d 1, 7 (1st Cir. 2018); Purdy, 887 F.3d at 13.

       D.   Reliance on the Vocational Expert’s Testimony

       Newman brings two objections regarding the hearing

officer’s reliance upon the VE’s testimony.         First, Newman notes

that the occupational titles that the VE provided in testimony




       SSR 96-7p was superseded on March 28, 2016 by SSR 16-3p,
       4

but the two are substantially the same for this inquiry, as both
contain identical language requiring hearing officers to
consider the claimants’ reports of activities of daily living as
part of their analysis of subjective allegations of pain. See
SSR 96-7p, 1996 SSR LEXIS 4, at *8; SSR 16-3p, 2016 SSR LEXIS 4,
at *18.
                                     40
      Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 41 of 50



do not correspond to the DOT numbers.        Pl.’s Mem. 16-17.

Second, Newman argues that the hearing officer inappropriately

relied upon the VE’s testimony regarding the number of jobs

available because her deviation from the DOT was based only on

her “experience” and thus not adequately supported.          Id. at 17-

19.

         1.      Mismatched Occupational Titles and DOT Numbers

      During the hearing, the VE testified that a person with the

RFC the hearing officer hypothesized and of the same age,

education, and work experience as the claimant would be able to

work as a Mail Sorter (DOT number 209.687-026), a Small Products

Assembler (DOT number 726.687-034), and an Inspector (DOT number

716.687-014).    R. 81.   Newman correctly notes that the latter

two occupations were not matched with their proper DOT numbers,

which should be 706.684-022, and 559.687-074 respectively.

Pl.’s Mem. 17; DOT §§ 706.684-022, 559.687-074.         The numbers

that the VE associated with the positions in error correspond

with the DOT listings for Masker and Glass Checker,

respectively.    DOT §§ 726.687-034, 716.687-014.       Notably, the

Masker and Glass Checker positions have an exertional level of

“light” and an SVP level of 2 (“unskilled”), aligning still with

the hearing officer’s RFC determination and the descriptions of

the other titles that the VE offered in the hearing.          R. 19, 81.



                                    41
       Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 42 of 50



       Ordinarily, this would be straightforward harmless error

because the corresponding DOT numbers were readily accessible

and all five titles (corresponding to all the titles and

numbers) share the same exertional level and SVP level.           DOT §§

209.687-026, 726.687-034, 716.687-014, 706.684-022, and 559.687-

074.   Newman argues the error is harmful because it resulted in

the hearing officer making a determination without substantial

evidence in light of the VE’s remaining testimony.           Pl.’s Mem

17.    The VE testified that she was reducing the number of jobs

available by fifty percent, given specific limitations in the

hypothetical as to how the job would have to be performed.               R.

82.    Because of the mismatch in occupation title and DOT number,

it is unclear whether the fifty percent reduction in available

jobs corresponds to the number of jobs with that title or the

number of jobs with that DOT number.        See Pl.’s Mem. 17.     Thus,

Newman argues, it is impossible to know based on the available

record whether the Social Security Administration has met its

burden of establishing that there are significant numbers of

jobs in the national economy that a person with Newman’s profile

could perform.     Id. at 17-19.

       Although Newman is correct that it is impossible to tell

whether the VE’s testimony refers specifically to the job titles

or the numbers, since all the jobs referred to are appropriate

for someone with her RFC (including exertion level and skill-

                                     42
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 43 of 50



level), there logically must be significant numbers of jobs in

the national economy that are appropriate.       See 20 C.F.R. §§

404.1520(4)(v), 404.1566(b); Green v. Astrue, No. 11–11711–PBS,

2013 U.S. Dist. LEXIS 23629, at *34-35 (D. Mass. Feb. 20, 2013)

(Saris, J.).   Furthermore, the VE’s testimony that 48,000 jobs

exist in the mail sorter position is alone sufficient to show

that jobs exist in the national economy.       R. 81.   Thus, the

error is harmless.

        2.      Explanation of VE’s Deviation from the DOT
                regarding Number of Jobs

    In her testimony, the VE was clear that the fifty-percent

reduction in the number of jobs available did not come from the

DOT, but rather from her own experience.       R. 83.   Newman argues

that the hearing officer erred in relying on this part of the

VE’s testimony because the explanation for her deviation from

the DOT’s numbers was not adequately supported.         Pl.’s Mem. 17.

In the event of this type of conflict, a hearing officer is

instructed to “elicit a reasonable explanation for the conflict

before relying on the VE [evidence] to support a determination

or decision about whether the claimant is disabled.”         SSR 00-4p,

2000 SSR LEXIS 8, at *5.    Newman argues the VE’s citation to her

experience does not satisfy the reasonable explanation

requirement.   Pl.’s Mem. 18-19.     Newman relies on two cases to

support her argument.    Id. (citing Gross v. Colvin, 213 F. Supp.


                                   43
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 44 of 50



3d 229 (D. Mass. 2016) (Talwani, J.) and Beede v. Colvin, 16-cv-

010-JL, 2017 U.S. Dist. LEXIS 13016, at *12 (D. N.H. 2017)).

    The Commissioner responds with two arguments.          First, the

Commissioner argues that VEs are not required to provide

methodology in their testimony.      Def.’s Mem. 17.    The

Commissioner cites to Biestek, where the Supreme Court held that

there was no categorical rule requiring a VE to supply

underlying data when it was requested.       139 S. Ct. at 1155.

Second, the Commissioner distinguishes the cases Newman cites

because unlike here, an actual conflict existed between the jobs

the VE identified and the RFC determination of the hearing

officer.   Def.’s Mem. 19-20.

    The Commissioner is correct on both counts.         First, the

VE’s invocation of her experience is sufficient reasonable

explanation for the reduction from the DOT’s job numbers.          In

Biestek, the Supreme Court determined that a hearing office

could rely upon the testimony of a VE, even though she refused

to supply underlying data to support her conclusion, because her

testimony itself constituted “substantial evidence.”          139 S. Ct.

at 1155.   Although in this case the issue is whether the VE’s

mere citation to her own experience satisfied the requirement

that she provide a reasonable explanation for her deviation from

the DOT, Biestek’s logic applies.       The VE in the present case

and the VE in Biestek explained their testimony with evidence

                                   44
       Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 45 of 50



that only would be accessible to them, experience and private

surveys, respectively.      See R. 82; Biestek, 139 S. Ct. at 1155.

This was acceptable in Biestek, so it follows that it is

likewise acceptable here.       Furthermore, this Court has

previously rejected (albeit in dicta) a similar challenge to a

VE’s job incidence testimony based on the VE’s “thirty years of

extensive experience.”      Sinclair v. Berryhill, 266 F. Supp. 3d

545, 560 n.9 (D. Mass. 2017).

       Second, the Commissioner is correct that the cases Newman

cites do not weigh in her favor.          In Gross, the hearing officer

provided a hypothetical RFC that permitted only two hours of

walking or standing.      213 F. Supp. 3d at 234.      The VE there

provided examples of light jobs and reduced their availability

by half.    Id.   The VE failed to explain why a person who was

limited to two hours of walking and standing total would be

eligible for jobs characterized as primarily standing and failed

to explain how he accounted for such a wide gap between what the

DOT said was required and what he was said was required.           Id. at

235.   The court determined that the VE’s testimony was not

substantial evidence because he did not explain how he

“estimated the jobs available when considering Gross’ specific

exertional limits.”      Id.; 20 C.F.R § 404.1567(b).      In short, in

Gross the hypothetical indicated that the person would be wholly

incapable of performing the jobs as generally performed

                                     45
       Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 46 of 50



according to the DOT.      In the present case, the hypothetical

person could stand or walk for six hours in a workday, but would

need to take short breaks, which is consistent with the DOT

designation for light work.       R. 81.

       Beede is similar.    In Beede, the hypothetical RFC was for a

person who needed a job that was mostly seated, while the VE

instead provided light jobs.       2017 U.S. Dist. LEXIS 13016, at

*11.   Again, the VE’s testimony did not provide substantial

evidence because he failed to account for the gap between the

primarily seated jobs that the hypothetical person could do and

the primarily standing jobs that he suggested.          Id. at *11-12.

In the present case, the person in the hypothetical could

perform the basic requirements of light work, but would require

the option to sit sometimes, a much smaller gap than the one at

issue in Beede.     See R. 81.

       In conclusion, the VE provided sufficient explanation for

her deviation from the DOT, permitting the hearing officer to

rely on her testimony in making his RFC finding.

       E.   The Hearing Officer’s Treatment of Subjective
            Allegations of Pain

       In her complaint Newman alleges that the hearing officer

“misapplied the law and regulations in evaluating the

Plaintiff’s pain . . .”      Compl. ¶ 13(d).     Newman does not




                                     46
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 47 of 50



develop the issue and the Commissioner does not reply to this

allegation.   See generally Def.’s Mem.

    Hearing officers evaluating a claimant’s pain symptoms must

follow a two-step process.     SSR 16-3p.       First, the hearing

officer must determine “whether the individual has a medically

determinable impairment (MDI) that could reasonably be expected

to produce the individual’s alleged symptoms.”           SSR 16-3p, 2016

SSR LEXIS 4, at *5.    If the first step is satisfied, the hearing

officer then evaluates the intensity and persistence of the pain

to determine its limiting effects.        Id.   at *4.   The evaluation

contains two parts, consideration of the medical evidence and

consideration of other evidence.        Id. at *5-6. In the “other

evidence” category, the hearing officer evaluates factors which

can include, insofar as they are relevant and present in the

record:

    1. Daily activities;
    2. The location, duration, frequency, and intensity of
    pain or other symptoms;
    3. Factors that precipitate and aggravate the
    symptoms;
    4. The type, dosage, effectiveness, and side effects
    of any medication an individual takes or has taken to
    alleviate pain or other symptoms;
    5. Treatment, other than medication, an individual
    receives or has received for relief of pain or other
    symptoms;
    6. Any measures other than treatment an individual
    uses or has used to relieve pain or other symptoms
    (e.g., lying flat on his or her back, standing for 15
    to 20 minutes every hour, or sleeping on a board); and




                                   47
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 48 of 50



     7. Any other factors concerning an individual's
     functional limitations and restrictions due to pain or
     other symptoms.

SSR 16-3P, 2016 SSR LEXIS 4, at *18-19.       These factors are

often referred to as the “Avery” factors after a case that

codified them.   See Avery v. Department of Health and Human

Services, 797 F.2d 19, 29 (1st Cir. 1986).5

     While the hearing officer’s analysis of Newman’s pain

stemming from fibromyalgia was inadequate, he did engage in the

proper two-step inquiry.    First, he identified diagnoses that

might reasonably produce pain (degenerative disc disease of the

lumbar spine and fibromyalgia).      R. 18, 21.   He then determined

that the objective medical evidence did not support the severity

of the limitations that Newman alleged.       R. 26.   The next step

in the analysis is determining whether the hearing officer

adequately considered the Avery factors, though he “is not

required to ‘slavishly discuss all [Avery] factors relevant to

analysis of a claimant’s credibility and complaints of pain in

order to make a supportable credibility finding.’”         Peters v.

Colvin, 133 F. Supp. 3d 273, 282 (D. Mass. 2015) (quoting Amaral




     5 The Avery factors originally referenced SSR 96-7p, which
was superseded by SSR 16-3p as of March 28, 2016, but the
changes were with respect to credibility determinations and did
not greatly disturb the criteria. Cf. Cole v. Colvin, 831 F.3d
411, 412 (7th Cir. 2016). Avery and SSR 16-3p list similar
factors, though SSR 16-3p adds the seventh “any other factor”
consideration. 2016 SSR LEXIS 4, at *18-19.
                                   48
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 49 of 50



v. Commissioner of Soc. Sec., 797 F. Supp. 2d 154, 162 (D. Mass.

2010)).

    In his decision, the hearing officer explicitly considered

the fourth and sixth Avery factors (treatment besides medication

and daily activities respectively).      R. 26-27.    This alone does

not satisfy the requirement because it is not clear from his

written findings that the hearing officer considered more than

two of the Avery factors.     See Peters, 133 F. Supp. 3d at 282,

Guyton v. Apfel, 20 F. Supp. 2d 156, 166 (D. Mass 1998).

Consideration of an Avery factor during the hearing, however,

satisfies this part of the inquiry.      See Arrington v. Colvin,

216 F. Supp. 3d 217, 237 (D. Mass 2016) (Dein, M.J.).         The

hearing officer elicited testimony about Newman’s daily

activities, the location of her pain, the medications she was

taking and the side effects, treatment other than medication

that she received for her pain, and other measures she took to

alleviate her pain.    R. 58-61.   The hearing officer thus

considered all six enumerated Avery factors.        Id.; Avery, 797

F.2d at 29.   This is sufficient to satisfy the two-part

analysis.

    III. CONCLUSION

    For the aforementioned reasons, this Court ALLOWS Newman’s

motion to reverse and remand the decision of the Commissioner

and DENIES the Commissioner’s motion to affirm.        Newman’s

                                   49
     Case 1:19-cv-11420-WGY Document 27 Filed 07/17/20 Page 50 of 50



application is REMANDED for further proceedings consistent with

this opinion.


  SO ORDERED.


                                           /s/ William G. Young
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE




                                   50
